Citation Nr: 0736958	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  00-03 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
low back disability.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran served from April 1977 to December 1983, from 
March 1984 to April 1988, and from May 1989 to July 1999.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

The Board issued a decision in December 2006 denying two 
other claims the veteran had appealed - for service 
connection for headaches and for an initial rating higher 
than 10 percent for his right shoulder disorder.  However the 
Board remanded his remaining claim for an initial rating 
higher than 20 percent for his low back disability to the RO, 
via the Appeals Management Center (AMC), for further 
development and consideration.  So only this claim is left to 
be decided.


FINDING OF FACT

The veteran's low back disability does not cause severe 
limitation of motion in the thoracolumbar (thoracic and 
lumbar) segment of his spine; his forward flexion is not 
limited to 30 degrees or less, and he does not have ankylosis 
or incapacitating episodes.  


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 20 
percent for the low back disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5010, 
DCs 5292, 5293 (effective prior to September 26, 2003); 5292, 
5293 (effective from September 23, 2002, to 
September 26, 2003); 5237, 5243 (effective September 26, 
2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in April 2007, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO did not issue a VCAA notice letter prior to initially 
adjudicating the veteran's claim - the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  But keep in mind the December 1999 rating 
decision at issue, when the RO first considered his claim, 
was prior to the enactment of the VCAA in November 2000.  So 
the RO could not reasonably have been expected to comply with 
an Act that did not yet even exists.  And in Pelegrini II, 
the Court clarified that in these type situations VA does not 
have to vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
issued.  Rather, VA need only ensure the veteran receives (or 
since has received) 
content-complying VCAA notice, followed by readjudication of 
his claim, such that he is provided proper due process.  In 
other words, he must still have the opportunity to 
participate effectively in the processing of his claim.  
Concerning this, the Federal Circuit Court recently held that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See, too, 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Note also that, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), the Court indicated that where, as 
here, the claim initially arose in the context of the veteran 
trying to establish his entitlement to service connection, 
and service connection was granted prior to enactment of the 
VCAA, his claim has been more than substantiated - indeed, 
it has been proven, thereby eliminating the need for any 
additional VCAA notice concerning the downstream disability 
rating and effective date elements of his claim.

Here, June and December 2003 VCAA letters were sent prior to 
the March 2004 SSOC - wherein the RO readjudicated the claim 
based on any additional evidence that had been received since 
the initial rating decision at issue and SOC.  And after the 
Board remanded this case in December 2006, in part to ensure 
compliance with the VCAA, the AMC sent the veteran additional 
VCAA notice later in December 2006 and in April 2007, 
including in response to Dingess to address the disability 
rating and effective date elements of his claim.  The AMC 
then again readjudicated his claim in the June 2007 SSOC.  So 
his claim has been reconsidered since providing content-
complying VCAA notice.

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  



The June and December 2003 VCAA letters did not specifically 
ask the veteran to provide any evidence in his possession 
pertaining to his claim.  Pelegrini II, 18 Vet. App. at 120-
21.  However, the April 2007 VCAA letter did make this 
specific request.  So any failure to make this specific 
request in those earlier letters is non-prejudicial, harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) 
and Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In any event, VA's 
Office of General Counsel has indicated requiring VA include 
such a request as part of the notice provided to a claimant 
under those provisions is obiter dictum and, therefore, not 
binding on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC 
discussed this in response to the holding in Pelegrini v. 
Principi, 17 Vet. App. 183 (2002) (Pelegrini I), but the 
Court used basically the same language in Pelegrini II, so it 
is equally applicable).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the Chief Legal Officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).  

Any deficiency in the notice to the veteran or the timing of 
the notices is harmless error.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding the Board had erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court determined nonetheless that the 
evidence established the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted: (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  



With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA medical records, 
private medical records, and the reports of his VA 
examinations - including the most recent one on remand, 
in April 2007, to assess the severity of his low back 
disability, the dispositive issue.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
December 2006 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Whether the Veteran is Entitled to an Initial Rating Higher 
than 20 Percent for his Low Back Disability 

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  If, as 
here, there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based upon the 
facts found.  That is, the veteran's rating may be "staged" 
to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.  Fenderson v. West, 12 Vet. App. 119 (1999).  
See also Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) (extending this 
"staged" rating doctrine to cases also involving the more 
traditional claim for an increased rating where the veteran 
is not appealing his initial evaluation but, instead, 
requesting a higher rating for an already established 
service-connected disability).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran has a diagnosis of degenerative disc disease 
(DDD).  Therefore, the rating criteria for intervertebral 
disc syndrome (IVDS) apply and must be addressed by the 
Board.  His claim was received in August 1999.  During the 
course of his appeal, VA promulgated new regulations for the 
evaluation of IVDS, 38 C.F.R. § 4.71a, DC 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated 
new regulations for the evaluation of the remaining 
disabilities of the spine, effective September 26, 2003.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. 
pt. 4).

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000.  See also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) and VAOPGCPREC 7-
2003.  The amendments addressing the low back disability 
rating criteria have established the effective dates without 
a provision for retroactive application.  Thus, the 
amendments may be applied as of, but not prior to, September 
23, 2002, and September 26, 2003, respectively.  

The amendments renumber the Diagnostic Codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for IVDS, DC 
5243, to be evaluated under the Formula for Rating IVDS Based 
on Incapacitating Episodes.  

The Board sees the RO addressed both sets of amendments in 
its June 2007 SSOC, and the former criteria of DC 5292 in its 
January 2000 SOC.  Therefore, the Board may also consider 
these amendments without first determining whether doing so 
will be prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

VA has evaluated the veteran's low back disability under DCs 
5010-5292, and later under DC 5243.  DC 5010, for arthritis 
due to trauma, indicates the resulting disability should be 
rated as degenerative arthritis under DC 5003.  And DC 5003, 
in turn, indicates a 10 percent rating is warranted when 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is warranted where there is x-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups 
with occasional incapacitating exacerbations.  DC 5003 also 
indicates the disability should be rated on the basis of the 
extent it causes limitation of motion.

According to the former DC 5292, a 20 percent evaluation was 
warranted for moderate limitation of motion of the lumbar 
spine and a 40 percent evaluation for severe limitation of 
motion.  38 C.F.R. § 4.71a (2002).  

Prior to September 23, 2002, DC 5293 provided that moderate 
IVDS with recurring attacks warranted a 20 percent 
evaluation.  Severe IVDS with recurring attacks and 
intermittent relief warranted a 40 percent evaluation.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

As mentioned the regulations regarding IVDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IVDS (preoperatively or postoperatively) is evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under these revised standards, IVDS warrants a 20 percent 
evaluation when the veteran has incapacitating episodes 
having a total duration of a least 2 weeks but less than 4 
weeks during the past 12 months.  These criteria are the same 
in the amendment effective September 26, 2003.  

For purposes of assigning evaluations under DC 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating IVDS Based on Incapacitating Episodes, 
Note 1 (2007).

Here, there simply is no evidence of record indicating the 
veteran has ever had an incapacitating episode due to his low 
back disability.  Therefore, the Formula for Rating IVDS does 
not apply.  

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, including IVDS, were 
again revised.  Under these regulations, the veteran's IVDS 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
IVDS Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The new criteria apply with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  



As of September 26, 2003, a 20 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or (2) the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or (3) there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
criteria for a 30 percent evaluation pertain only to the 
cervical (i.e., neck) segment of the spine and therefore do 
not apply.  The next higher 40 percent evaluation requires 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

As already alluded to, the veteran most recently had a VA 
spine examination in April 2007 as a result of the Board 
remanding this case.  His claims folder was reviewed for his 
pertinent medical and other history.  He reported 
experiencing low, left-side back pain extending to his left 
buttock and left leg.  He had no pain when reclining on his 
side and little to no pain when sitting.  He had pain with 
standing and walking, and difficulty standing upright after 
sitting or reclining.  He did not report a history of bowel 
or bladder problems, leg or foot weakness, or erectile 
dysfunction.  He also denied fatigue, decreased motion, 
stiffness, weakness, and spasm.  He reported weekly flare-ups 
that he said lasted for hours.  His flare-ups reportedly were 
caused by rising from a seated or laying position.

On objective physical examination, it was observed the 
veteran had scoliosis with left scapula winging.  His left 
lumbar musculature was greater than the right.  He had 
tenderness over his left lower back.  His muscle strength was 
normal.  His gait was slow and slightly antalgic, but he 
walked without assistive devices.  At the time of his 
examination, he was employed as a mechanic who monitored 
machinery.  He reported working only 20 to 30 hours a week 
due to his back pain.  His forward flexion was limited to 70 
degrees due to pain.  Otherwise, he had full range of motion 
in his thoracolumbar spine with extension of 30 degrees, 
lateral flexion of 30 degrees bilaterally, and lateral 
rotation of 30 degrees bilaterally.  There was objective 
evidence of pain following repetitive motion, but no other 
additional limitations after three repetitions of the ranges 
of motion.  

The examiner observed no abnormal spinal curvatures with the 
exception of scoliosis.  The veteran did not have ankylosis 
of the thoracolumbar spine.  No spasms were detected.  The 
veteran's sensory examination was also normal.  

The examiner concluded the veteran's low back disability 
affected his daily activities.  The disability prevented 
sports, had a moderate effect on chores, shopping, exercise, 
and recreation, and had a mild effect on traveling.  His 
disability had no effect on feeding, bathing, dressing, 
toileting, and grooming.  

The veteran had a MRI during the examination.  The impression 
was mild to moderate changes of the lumbar spine, most 
apparent at L4-L5 and L5-S1.  It had progressed from mild 
foraminal stenosis.  Additionally, he had mild levoscoliosis 
and mild to moderate degenerative changes of the endplates, 
discs, and facet joints; disc bulging and facet arthropathy 
were seen from L3-L4 to L5-S1.  

Other, earlier-dated records show the veteran had a VA spine 
examination in November 1999.  He reported a history of a 
herniated disc in his lower back.  He complained of pain in 
his left lower back with radiation down his left leg.  He had 
problems standing and sitting for long periods of time.  He 
denied bladder or bowel dysfunction.  

Upon examination, there was muscle spasm of the left 
paravertebral area.  His extension was to 25 degrees, forward 
flexion to 80 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 25 degrees bilaterally.  He was 
diagnosed with a herniated disc with symptoms of sciatica on 
the left side.  

The ranges of motion shown during the veteran's VA 
examinations, including the most recent one, do not meet the 
requirements for a higher 40 percent evaluation under the 
amended criteria.  In April 2007, he had forward flexion of 
70 degrees.  Normal forward flexion is to 90 degrees (see 
38 C.F.R. § 4.71a, Plate V), so he has a 20-degree loss of 
range of motion.  However, all other ranges of motion were 
normal on backward extension and lateral flexion and rotation 
to each side.  In November 1999, his forward flexion was to 
80 degrees, so this specific range of motion has slightly 
worsened over time by 10 degrees.  Still though, his 
extension, lateral flexion and rotation have all improved or, 
at worst, remained normal.  His ranges of motion show, at 
most, only a moderate limitation, as his decreased flexion 
and pain limit some of his activities of daily living.  So 
his low back disability does not meet the criteria for a 
higher 40 percent evaluation under the former DC 5292 because 
he does not have severe limitation of motion, even when 
considering the DeLuca factors.  38 C.F.R. § 4.7.  Therefore, 
the preponderance of the evidence against his claim, in turn 
meaning there is no reasonable doubt to resolve in his favor.  
38 C.F.R. § 4.3.  

Since the present appeal arises from an initial rating 
decision that established service connection and assigned an 
initial disability rating, it is not the present level of 
disability that is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of a staged rating; 
that is, separate ratings for separate periods of time based 
on the facts found.  See again Fenderson, 12 Vet. App. at 
125-26.  But the Board finds that the criteria for a higher 
40 percent evaluation have not been met at any time since the 
effective date of the award to warrant a staged rating.  
Simply stated, the Board does not find evidence that the 
veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  The evidence of record from the day he filed his 
claim to the present supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.  

Under the revised DCs 5235-5243, he does not have flexion 
limited to 30 degrees (keeping in mind his flexion, at worst, 
is still far greater - to 70 degrees).  He also does not 
have ankylosis, either favorable or unfavorable.  According 
to these regulations, and in particular Note (5), for VA 
compensation purposes unfavorable ankylosis is a condition in 
which the entire thoracolumbar spine is fixed in flexion or 
extension, and the ankylosis results in, for example, 
difficulty walking because of a limited line of vision.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  See also 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)], indicating ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  Because the veteran is able to 
move the thoracolumbar joint, even on flexion, by definition, 
it is not immobile.

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  Most, 
if not all, of his evaluation and treatment for his low back 
has been on an outpatient basis, not as an inpatient.  And 
although he indicated during his recent April 2007 VA 
examination that he works less than a normal 
40-hours per week because of his low back pain, generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  See 
38 C.F.R. § 4.1.  So extra-schedular consideration is not 
warranted here.  VAOPGCPREC 6-96.  See also, Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).




ORDER

The claim for an initial rating higher than 40 percent for 
the low back disability is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


